June 24, 2005


Mr. Corbet F. Bryant Jr.
Carrington Coleman Sloman & Blumenthal
200 Crescent Court, Suite 1500
Dallas, TX 75201


Mr. Greg White
Naman, Howell, Smith & Lee LLP
P.O. Box 1470
Waco, TX 76701
Mr. Dale D. Williams
Williams Squires & Wren, L.L.P.
Bridgeview Center, 2nd Floor
7901 Fish Pond Road
Waco, TX 76710

Mr. John H. McElhaney
Locke Purnell Rain & Harrell
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776

RE:   Case Number:  03-0938
      Court of Appeals Number:  10-99-00326-CV
      Trial Court Number:  97-1786-3

Style:      LARRY MEYER
      v.
      JOHN CATHEY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |